El Juez Asociado Señor Ortiz
emitió la opinión del Tribunal.
En el antiguo Tribunal de Distrito de San Juan Julián E. Rivera presentó una demanda “sobre incumplimiento de contrato” contra Francisco A. Crescioni, en que alegaba que el demandante le vendió al demandado mil quinientos carto-nes o cajas, cada uno de los cuales contenía 24 latas, de jugos del país, “para ser embarcados con destino hacia la ciudad de Nueva York, para los fines de venta, debiendo pagar el demandado al demandante la cantidad de dos dólares y diez centavos ($2.10) por cada cartón .... que habrían de ser sa-tisfechos al demandante al llegar la mercancía a la ciudad de Nueva York y ser levantados por el demandado”, que se hicieron dos embarques, el primero de 500 y el segundo de *49mil cartones, no habiendo pagado y adeudando Crescioni a Pavera la suma de $3,150 como precio total de venta de esos cartones, adeudando además el demandado al demandante la suma de $77 por concepto de gastos incurridos por el deman-dante Rivera en el almacenaje y conducción de 577 cartones que el demandado había devuelto a Puerto Rico, “y el seis por ciento (6 %) legal, del montante total de las sumas adeu-dadas, hasta’la fecha, deudas que se niega a pagar el deman-dado, no obstante haber sido requerido para ello varias ve-ces por el demandante.” Solicitó el demandante del tribunal que condenase al demandado a pagarle al demandante las sumas ya mencionadas de $3,150, los $77 de almacenaje y conducción, y además el interés legal del seis por ciento del montante total de esas sumas, $500 en concepto de honorarios de abogado y las costas.
El demandado Crescioni contestó la demanda y negó que el demandante le vendiera los cartones, “sino que el mismo demandante, estando en Puerto Rico, embarcó, pagó fletes y consignó a Centaur Trading Company, en Nueva York, la mercancía a que se refiere, y la que venía obligada a pagar la consignataria, entiéndase el demandado, después que la ven-diera en Nueva York”; que se trataba de un convenio de consignación; que el demandado le devolvió 600 cartones al demandante y que los otros 900 cartones consignados para la venta en Nueva York, se encuentran almacenados en Nueva York, a la disposición del demandante, estando los jugos en malas condiciones para el consumo humano.
Después de haberse celebrado la vista del caso en sus mé-ritos, el tribunal de San Juan dictó sentencia condenando al demandado a pagar al demandante la suma de $1,580, más las costas y $200 en concepto de honorarios de abogado. P'ormulo el tribunal las siguientes conclusiones de hechos y de derecho:
“Conclusiones de Hechos
“1. Que el demandante es mayor de 21 años de edad, casado, comerciante y vecino de Santurce, Puerto Rico; y que el de-*50mandado es también mayor de 21 años de edad, casado, propie-tario y con vecindad y residencia en el término municipal de Río Piedras, Puerto Rico.
“2. Que para el día 10 de marzo de 1949, el demandado era dueño y Presidente de la Centaur Trading Co., un negocio de comisiones, con oficinas centrales en la ciudad de Nueva York, Estados Unidos de América; y que el demandante era dueño de la Tropical Fruit Industry, de Puerto Rico, negocio dedicado al enlatamiento de jugos del país con fines de exportación.
“3. Que demandante y demandado acostumbraban hacer ne-gocios entre sí en sus respectivos ramos, vendiéndole a consig-nación el primero al segundo, latas de jugos de Puerto Rico. El demandante embarcaba con destino a Estados Unidos y consig-nado al demandado el producto objeto de los negocios.
“4. Que para el 10 de marzo de, 1949, el demandante em-barcó con destino a New York, después de pagar los fletes, mil cartones conteniendo cada uno 24 latas de jugo de tamarindo y guanábana, consignados estos cartones a Centaur Trading Company, (demandado), quien venía obligado a pagar al deman-dante dos dólares diez centavos ($2.10) por cartón después que la mercancía se vendiera en New York.
“5. Que como un mes después el demandante embarcó 500 cartones de jugo de 24 latas cada uno, con destino a New York y consignados al demandado bajo las mismas condiciones que los primeros mil cartones antes relacionados.
“6. Que de estos mil quinientos (1,500) cartones el deman-dado le devolvió al demandante 600 cartones de los cuales el de-mandante dispuso después de levantarlos de uno de los muelles de San Juan.
“7. Que el demandado dispuso en New York de los otros 900 cartones y no los devolvió al demandante, como pudo ha-cerlo e hizo con los 600 que se deja dicho.
“8. Que dichos 900 cartones de latas de jugo tenían al mo-mento de la transacción un valor de $2.10 cada uno que hacen un total de $1,890.
“9. Que el demandante recibió del demandado a cuenta de los jugos la cantidad de $300.
“Conclusiones de Derecho
“En virtud de los hechos que el tribunal ha declarado pro-bados, éste entiende que el demandado le adeuda al demandante la suma de $1,590 por concepto de los novecientos (900) car-tones contentivos de veinticuatro (24) latas de jugo cada uno, *51al precio de dos dólares con diez centavos ($2.10) por cartón, menos trescientos dólares ($300) que el demandado ya recibió. Si bien es cierto que el contrato fué uno de consignación el de-mandado pudo devolver y devolvió al demandante seiscientos (600) cartones porque éstos estaban dañados, y sin embargo retuvo novecientos (900) cartones de los cuales dispuso a su an-tojo, y, por lo tanto viene obligado a pagarlos.
“Procede qüe se dicte sentencia a favor del demandante por la suma de mil quinientos ochenta dólares ($1,580) más las costas de este pleito y la suma de doscientos dólares ($200) para honorarios de abogado.”
El demandado ha apelado ante este Tribunal.
En la vista del caso, el demandante declaró, en parte, que él había celebrado un contrato verbal de venta con el demandado en cuanto a los cartones de jugo y que Crescioni le había comprado directamente el jugo a $2.10 el cartón. Sin embargo, el testigo del demandante, Enrique Coll Moya, empleado del demandante, declaró que él estaba presente cuando Pavera y Crescioni hicieron el contrato oral, y que Crescioni le dijo al demandante: “bueno, vamos a hacer un negocio. Yoy para Nueva York y si tú me das la representación, te vendo esos jugos allá en Nueva York” y que el negocio se hizo a base de $2.10 el cartón. En su declaración el demandado declaró, en parte, lo siguiente: “A indicación de él, que quería venderlos, acepté que se enviaran a New York para venderlos y en seguida que se vendieran pagarlos a razón de $2.10 f.o.b. New York . . . (yo pagaría los jugos) cuando se vendieran.lo que yo vendiera, en diferencia de ese precio ($2.10) era para beneficio nuestro”. (Bastardillas nuestras.) Se le preguntó lo siguiente: “Entonces el com-promiso que usted hizo fué aceptar siempre y cuando que se los consignara a su firma en Nueva York, y usted, sí lo ven-día, pagarle?”, contestando el demandado como testigo: “Ga-rantizarle el pago si se vendía ... a $2.10 el cartón.”
El tribunal de primera instancia no creyó en el testi-monio del demandante en cuanto a que el contrato original de ambas partes había sido uno de compraventa y que Crescioni *52le había comprado directamente el jugo al demandante. El tribunal a quo creyó más bien en la versión del demandado, como testigo, que ya hemos expuesto, ya que el tribunal for-muló la conclusión de hecho que el demandado “venía obli-gado a pagar al demandante dos dólares diez centavos ($2.10) por cartón después que la mercancía se vendiera en New York.” Debemos-respetar e imprimirle eficacia a esa conclu-sión, ya que ella está sostenida por la prueba presentada.
Hubo un contrato específico entre las partes en virtud del cual el demandado Crescioni asumió la obligación de pagar $2.10 por cartón de latas de jugo al demandante tan pronto como el demandado vendiese el jugo a una tercera persona. La prueba incontrovertida demostró que el demandado vendió la totalidad de los 1500 cartones a Ángel Víctor Albandoz, antes de que el jugo llegase a Nueva York. Se cumplió, por lo tanto, la condición señalada en el contrato entre el demandante y el demandado para que el demandado fuera obligado a pagar $2.10 por cartón al demandante. Tal obligación del demandado surgió, en forma absoluta, al vender el demandado la totalidad de los 1500 cartones a Albandoz. Tan pronto como se efectuó ésa venta a Albandoz, el demandado incurrió en una deuda líquida y absoluta al demandante, por la suma de $3,150 (1500 x $2.10).
 El tribunal de San Juan resolvió que se trataba de un contrato de consignación, y que la obligación del demandado surgió del hecho de que el demandado, después de haber devuelto 600 cartones al demandante, no había devuelto los restantes 900 cartones, surgiendo la obligación del demandado de pagar la suma de $1,890 al demandante (900 x $2.10). Ahora bien, la deuda del demandado no se basa en la omisión de devolver los cartones, sino en el cumplimiento de la condición establecida en el contrato entre las partes, en cuanto a la venta del jugo por el demandado a una tercera persona, cuyo cumplimiento dió lugar a la creación de una deuda líquida y absoluta del demandado al demandante, a base de $2.10 por cartón. La apelación se da contra la sentencia, y *53no contra sus fundamentos, y fué válida la sentencia, en tanto predicó y midió la responsabilidad del demandado a base de pagar al demandante'la suma de $2.10 por cartón.
Desde el punto de vista de la realidad de la existencia de la obligación del demandado de pagar $2.10 por cartón al demandante, es innecesario, en vista de las realidades envuel-tas en este caso, el determinar específicamente la califica-ción jurídica que se le debe dar a la transacción entre las partes, esto es, si fué una consignación, un contrato de co-misión mercantil o una compraventa mercantil. Se trata sencillamente de un contrato entre las partes en que se cum-plió la condición señalada en el contrato como base para que surgiese a la vida legal una deuda líquida del demandado en favor del demandante. Independientemente de como se caracterice la relación contractual entre las partes, lo esen-cial es que el demandado incurió en una obligación absoluta en favor del demandante, que el demandado ha dejado de cumplir.
En sus conclusiones y en su sentencia el tribunal a quo resolvió que el demandado había devuelto al demandante, y éste había aceptado la devolución de 600 cartones, y que ello implica que el demandante no tiene reclamación alguna contra el demandado con respecto a esos 600 cartones. El demandante no ha apelado ante este tribunal de la sentencia y especialmente de esa parte de la sentencia que le fué desfavorable y, en ausencia de tal impugnación ante nos por el demandante, no podemos considerar si fué o no fué válido el pronunciamiento del tribunal de San Juan al exonerar de responsabilidad al demandado en cuanto a esos 600 cartones. Ello es cierto también en cuanto al dictamen del tribunal a quo en cuanto a que “el- demandante recibió del demandado a cuenta de los jugos la cantidad de $300.” De todos modos, independientemente de los fundamentos legales aducidos por el tribunal de San Juan, ese tribunal actuó correctamente al imponer la responsabilidad al demandado de pagar al demandante la suma de $2.10 por. cartón con respecto a 900 car-*54tones (menos los $300 ya mencionados). Tal pronuncia-miento debe ser ratificado, por las razones que hemos expuesto en esta opinión.
La tesis desarrollada por el demandado-apelante en su alegato consiste en su alegación de que él no pudo devolver al demandante los restantes 900 cartones debido a la con-ducta del propio demandante al solicitar que no los devolviese. Pero, como ya hemos visto, la responsabilidad del demandado no se basa en el hecho de que él no devolviese los cartones, sino en el cumplimiento de la condición previa señalada en el contrato.
Ha sido objeto de consideración en el seno de este tribunal la cuestión relativa al derecho del demandante a intereses al seis por ciento sobre la suma adeudada por el demandado, a ser computados desde la fecha en que surgió la obligación líquida del demandado, esto es, desde el momento en que el demandado vendió los cartones a Albandoz. Él reclamó esos intereses en su demanda y, efectivamente, él tenía derecho a reclamar esos intereses como indemnización por la mora en que incurrió Crescioni al no pagar su deuda líquida al demandante. El art. 1061 del Código Civil dispone lo siguiente:
“Si la obligación consistiere en el pago de una cantidad de dinero, y el deudor incurriere en mora, la indemnización de daños y perjuicios, no habiendo pacto en contrario, consistirá en el pago de los intereses convenidos, y a falta de convenio, en-el interés legal.
“Mientras que no se ñje otro por el gobierno, se considerará como legal el interés de 6 por 100 al año.
Aplicando ese precepto, véanse los casos de Martínez Fernández y Cía. v. García, 68 D.P.R. 391, 397; Sucrs. de Pérez Enos. v. Sucrs. de Abarca, 33 D.P.R. 105, 108; Ríos v. Sastre, 9 D.P.R. 193 y Cajigas v. Sucn. Prats, 5 D.P.R. 146. El art. 234 del Código de Comercio determina que “los deudores que demoren el pago de sus deudas después de vencidas, de-berán satisfacer desde el día siguiente al del vencimiento el *55interés pactado- para este caso, o en su defecto el legal.” Véase Cintrón y Aboy v. Solá, 22 D.P.R. 262.” Véase además, la Ley núm. 5, aprobada el 17 de agosto de 1933.
El demandado en este caso incurrió en mora al él vender a Albandoz, y, desde ese momento, el' demandante tenía de-recho a intereses al 6%, como indemnización, o sea, desde la fecha en que el demandado quedó, de hecho, responsable. Sucrs. de Pérez Hnos. v. Sucrs. de Abarca. Pero el tribunal de primera instancia no incluyó en su sentencia pronuncia-miento alguno en cuanto a intereses, no condenó al deman-dado a pagar intereses al demandante. No obstante tal omi-sión, el demandante no ha apelado ante este Tribunal de la sentencia dictada por el tribunal a quo, no ha impugnado ante este Tribunal la omisión del tribunal sentenciador de con-denar al demandado a pagar intereses. Este Tribunal no puede añadir a la sentencia determinada indemnización en daños y perjuicios si la persona con derecho a tal indemni-zación no ha apelado ante este Tribunal de la omisión del tribunal de primera instancia de incluir tal indemnización en su sentencia, esto es, si la.persona que hubiese de recibir el pago de la indemnización no ha impugnado tal omisión ante este Tribunal. Un tribunal de apelaciones no puede au-mentar la cuantía de una sentencia, especialmente en cuanto a indemnizaciones por daños y perjuicios, si la persona en cuyo favor se haya dictado la sentencia no h.a apelado la sen-tencia y no ha presentado cuestión alguna ante este tribunal en cuanto a la cuantía de la sentencia. 1 C.J.S. 1375, see. 1883, nota 79; Lee v. William Bailey, Corp. 196 N. E. 9, 11; Kerens Nat. Bank v. Stockton, 40 S.W. 2d 7.
En el caso de Padilla v. Vidal, 71 D.P.R. 517, 527, se re-suelve que aún si en una sentencia no se mencionan los in-tereses, tales intereses, por disposición expresa de la ley, for-man parte integrante de la sentencia y pueden ser recobra-dos. En ese caso, los intereses- deben ser considerados auto-máticamente como parte de la sentencia, por mandato de ley. Pero los intereses por mora no están en la misma categoría. *56■No constituyen parte integrante e inherentemente inseparable de la obligación principal, sino .que son considerados como una indemnización independiente de daños y perjuicios, impuesta como penalidad por la demora en el pago. Como tal .indemnización, que constituye un derecho personal del acree-dor, ella puede ser renunciada por el acreedor al él no apelar ante este Tribunal de la omisión de consignarlos en que ha incurrido el tribunal de primera instancia. No se trata de una penalidad adherida automáticamente a la obligación principal por ministerio de ley. Por lo tanto, no procede pronun-ciamiento alguno en cuanto al pago de intereses.

Debe confirmarse la sentencia apelada.

El Juez Asociado Sr. Sifre concurre en el resultado.